Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claims 1 and 16 as arranged, specifically “alignment features at the mounting structure to set a position and orientation of the microwave prism relative to the reflector antenna, wherein the alignment features define a lateral shift of the output fields relative to the input fields and perpendicular to the reflector antenna.” This arrangement will provide unique antenna performance not realized by the prior art of record.
Prior art Urzhumov (U.S. Patent Application No. 20190131704) teaches a reflector antenna (see Action dated 22 December 2021 for further details), but does not teach the configuration of the alignment features that provides a lateral shift. It would not have been obvious to modify the disclosure of Urzhumov because it would have unpredictable effects on the antenna operation.
The rest of the claims are allowable based on their dependence from the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-18 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896